El Juez Asociado Señor Córdova Dávtla,
emitió la opinión del tribunal.
José Bas Aquilar solicita de la Corte de Distrito de San Juan la expedición de un auto de mandamus ordenando a la Junta de Retiro de los Funcionarios y Empleados del Go-bierno Insular de Puerto Rico que proceda a decretar el re-tiro del demandante por separación involuntaria del servicio de acuerdo con la ley.
Alega el peticionario que desempeñó el cargo de secreta-rio de la Corte Municipal de Bayamón desde el 3 de octubre de 1916 hasta el 21 de abril de 1932; que con anterioridad a *839esa fecha, cuando se hallaba ejerciendo el cargo mencionado, dirigió a la Junta demandada una solicitud de retiro por se-paración involuntaria de acuerdo con el artículo 9 de la Ley núm. 104 de 1925; que hizo dicha solicitud porque estaba próximo a vencer el término de cuatro años por el cual fue nombrado para el referido cargo; que nunca ha manifestado su voluntad de abandonar el cargo mencionado, y que por el contrario, abrigaba el propósito de continuar desempeñán-dolo; que la Junta demandada denegó la solicitud por en-tender que un funcionario nombrado por un término fijo no debe considerarse como separado involuntariamente al ven-cerse el término de su nombramiento y que ha solicitado va-rias veces, sin éxito alguno, la reconsideración de dicho acuerdo.
La corte inferior, después de oír a las partes, expidió un auto perentorio de mandamus ordenando a la Junta que pro-cediera a decretar el retiro del peticionario por separación involuntaria del servicio con la pensión que le corresponde de acuerdo con la ley. De esta sentencia apeló la referida Junta alegando que el tribunal sentenciador cometió error al inter-pretar el artículo 9 de la Ley núm. 104 de 1925 (pág. 949), declarando que sus disposiciones son aplicables al presente caso, y al decretar el auto perentorio de mandamus solicitado por el peticionario.
El artículo que se considera erróneamente interpretado dice así:
“Si un funcionario o empleado de cuarenta o más años de edad, a quien esta Ley sea aplicable, después de haber servido por un pe-ríodo total no menor de quince años y antes de tener derecho al re-tiro, fuese separado involuntariamente por cualquier motivo, excepto destitución, del servicio civil clasificado o no clasificado tendrá de-recho a una pensión vitalicia anual igual al dos (2) por ciento del promedio de sus sueldos o compensaciones básicas anuales durante los siete últimos años de servicios computables, multiplicado por el nú-mero de años de servicios. Si un funcionario o empleado que recibe una pensión de acuerdo con las disposiciones de esta sección, retor-nase al servicio activo, su pensión cesará y él contribuirá otra vez al *840fondo de retiro de los funcionarios y empleados del Servicio Civil en la misma forma y en igual proporción en que hacía antes de ser separado del servicio. En la época de su subsiguiente retiro se le acreditarán los servicios prestados antes de su separación del Gobierno y los prestados después de haber vuelto al servicio activo.”
El artículo anteriormente transcrito, en vigor cuando el peticionario quedó separado de su empleo y cuando se inició esta acción, tiende a proteger a todo funcionario o empleado que, no teniendo aún derecho al retiro, pero que tenga cua-renta o más años de edad y haya servido por un período no menor de quince años, sea separado involuntariamente del servicio por cualquier motivo, excepto destitución.
La única cuestión a decidir en este caso es si el peticio-nario, habiendo expirado el término del cargo para el cual fue nombrado y no habiendo sido nombrado nuevamente, a pesar de estar dispuesto a continuar en el desempeño del mismo, puede considerarse separado involuntariamente del servicio.
A juicio de la Junta apelante no puede entenderse que un funcionario o empleado ha quedado separado de su cargo por el vencimiento del término del mismo. La separación es actuación de parte y nunca puede resultar de la expiración del término. Para la parte apelada no es lo mismo separa-ción del servicio, como dice la ley, que separación del cargo. El precepto legal citado se refiere a una separación involun-taria del Servicio Civil, por cualquier motivo excepto desti-tución, y según la parte apelada el vencimiento del término no implica precisamente que dicho funcionario o empleado abrigue la certeza y convicción de que habrá de abandonar el servicio del gobierno. Por el contrario, parece lo natural que un individuo que ha dedicado ya quince años de su vida a servir al gobierno, tienda a continuar prestando sus servi-cios al mismo y lo espere así en ausencia de circunstancias que le induzcan a abandonarlo por su propia determinación. Dicho funcionario o empleado puede ser nombrado o trans-ferido a otro puesto en el gobierno, y continuar en el Servicio *841•Civil, a pesar de estar próximo a expirar o haber expirado •el término por el cual fue nombrado.
La cuestión planteada merece ser cuidadosamente estu-•diada. El empleado que acepta un cargo que tiene un tér-mino fijo, sabe que al expirar ese término puede recibir un nuevo nombramiento o cesar en sus funciones por haberse nombrado a otra persona en su lugar. ¿Constituye la pér-dida del empleo en estas condiciones una separación invo-luntaria del cargo? No conocemos ninguna decisión judicial que haya resuelto esta cuestión hasta la fecha. La corte de distrito en su decisión cita dos opiniones que emanan de la oficina del “Comptroller General” interpretando el artículo 7 del “Retirement Act” del gobierno federal. Dicho artículo dice en parte como sigue:
“Si algún funcionario de cincuenta y cinco años de edad o más, a quien esta Ley se aplica, después de haber servido por un período total de no menos de veinte años y de venir a ser elegible para el retiro, bajo las condiciones definidas en el artículo 1ro., es separado involuntariamente del servicio, no mediante destitución por causa de-bido a mala conducta o delincuencia, tal empleado tendrá derecho a ■que se le pague a su elección ...” (Bastardillas nuestras.)
Como se ve, la ley federal usa las mismas palabras de muestra ley: “involuntariamente separado del servicio.”
El “Comptroller General”, en -el caso de Jacob Leven-sen, resuelto en 20 de diciembre de 1932, dijo lo siguiente en una opinión:
“Desde luego, ‘involuntariamente separado del servicio’ quiso re-ferirse primeramente a separaciones del servicio por razones admi-nistrativas sobre las cuales el empleado no tiene control, tales como ■carencia de trabajo o de fondos, reducción en la fuerza, etc., pero la excepción expresa de separaciones involuntarias dentro del signifi-cado de la ley de ‘destitución por causa mediante cargo de mala con-ducta o delincuencia’ indica, conforme a la máxima legal expressio ■unius est exclusio alterius, que todas las separaciones del servicio ^contra la voluntad o sin el consentimiento del empleado que no sean decretadas por causas basadas en mala conducta y delincuencia de-ben .ser clasificadas como involuntarias. ’ ’
*842El “Comptroller General” interino, en 11 de noviembre' de 1933, se expresó así:
“La expiración del período por el cual se hizo un nombramiento' temporero constituye una involuntaria separación dentro del signi-ficado del artículo 8o. de la ley de junio 16, 1933, y el artículo 7 de ley de mayo 29, 1930, 64 Stat. 474.”
También el Procurador General de Pennsylvania, citadoen Corpus Juris (Cyc. Service ann. 1927-1931, p. 2569), se expresa así interpretando una disposición similar a la con-tenida en el artículo 9 de la Ley de Retiro:
“¿Podemos nosotros decir que la cesación de un hombre en el servicio es voluntaria cuando él no ba ejercido otro acto de voluntad en el asunto.que aquél que pueda estar envuelto en su consentimiento-a figurar como candidato para un cargo electivo que tiene un tér-mino definido? En el ‘Century Dictionary and Cyclopedia’ la pa-labra ‘voluntary’ se define como sigue: ‘Que emana de la voluntad;, que se ha hecho de nuestro propio acuerdo o se debe a nuestra pro-pia elección; libre de intervención extraña, fuerza o influencia; no-impuesto, hecho o sugerido por otro; espontáneo, de propio acuerdo,, libre. ’
“Al dar efecto al lenguaje que la legislatura usó con la mani-fiesta intención de cubrir a todas las personas en la asociación de re-tiro, parece razonable concluir que cuando el término de un funcio-nario electivo, que no se haya sucedido a sí mismo expira, su cesa-ción en el servicio debe ser considerada como no voluntaria. Es in-teresante saber que las autoridades de Nueva York han dado a la expresión ‘discontinued from service through no fault of his own’, una inteiqoretación similar.
“El mismo razonamiento se aplica y la misma conclusión debe-establecerse en el caso de un funcionario nombrado por un término-definido. El puede no continuar en el servicio de su propio acuerdo. El poder que nombra, al tiempo de la expiración del término, puede-solamente determinar si él va a continuar en su posición. La con-clusión sería distinta, desde luego, si el funcionario decidiera ofrecer su renuncia al expirar su término o con anterioridad. Esta acción, formalmente tomada, sería evidencia de una cesación voluntaria.”' 12 Dist. & Co., Reports, 206.
Las opiniones del “Comptroller General” y del Procu-rador General de Pennsylvania, si bien carecen del alcance-*843de una decisión judicial, pueden tener para nosotros el peso de su razonamiento. El precepto legal que venimos comen-tando ofrecía al funcionario o empleado de cuarenta años o más una pensión vitalicia habida cuenta de los servicios pres-tados por un período no menor de quince años. Los servi-vicios recibidos por el g’obierno, una vez transcurrido este período, no varían por el hecho de que el empleado haya desempeñado su cargo por un término fijo o por un tiempo indefinido. No hay razón aparente para establecer distin-ciones. No la hay tampoco para mediante una interpreta-ción restrictiva privar a un empleado o funcionario de los beneficios de la ley. Esta pensión se concede únicamente al funcionario o empleado separado involuntariamente por cual-quier motivo excepto destitución. El presente caso no cae dentro de la excepción porque el peticionario no ha sido des-tituido. Se trata de un caso de separación y si ésta ha sido involuntaria no puede negarse el derecho al retiro y a per-cibir la pensión. La voluntad del peticionario no ha tenido intervención alguna en su cesantía, según se deduce de las alegaciones de la demanda. Quedó separado del cargo al ex-pirar su término por actos ajenos a su voluntad ejercitados contra sus propios deseos.

Debe confirmarse la sentencia apelada.